SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1132
CA 16-00020
PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ.


PEGGYANN HART, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

CHARLES R. HART, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


MITCHELL LAW OFFICE, OSWEGO (RICHARD C. MITCHELL, JR., OF COUNSEL),
FOR DEFENDANT-APPELLANT.

AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (Norman
W. Seiter, Jr., J.), entered March 25, 2015. The order, inter alia,
found that defendant willfully failed to obey prior court orders and
that plaintiff willfully failed to obey the provisions of Domestic
Relations Law § 236 (B) (2) (b).

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Hart v Hart ([appeal No. 2] ___ AD3d ___
[Dec. 23, 2016]).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court